DETAILED ACTION
1.	This communication is responsive to the Preliminary Amendment filed 02/23/2021.  Claims 20-22 have been canceled. 
Claims 1-19 and 23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified copy of foreign priority application has been received on 02/23/2021.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-19 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

6.	Claims 1, 12 and 23 recite “storing…person specific data…; receiving person specific data…; searching…data similar to the person specific data …”. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because searching specific data of the target person may be done mentally and fall under the “Mental Processes” grouping of abstract ideas.
	Claims 2-11 and 13-19 depend from claims 1 and 12 respectively, recite additional information for searching specific data of the target person does not amount to significantly more than a judicial exception.
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims when read as an ordered combination is not significantly more than a judicial exception.  Therefore, claims 1-19 and 23 are not qualified under 101 statutory.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 1-19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO et al. (US 2016/0012280) hereinafter ITO.

In claim 1, ITO teaches
A system for grouping same persons, the system comprising: 
a database for storing person specific data of a plurality of reference persons in a hierarchical structure ([0033] The mean (centroid) or variance of all feature vectors is preferably that of all records to which the estimated person ID is assigned, and the number of samples is the total number of records used in those calculations, all primary keys of the records of the DB 13 serving as samples may be enumerated. Alternatively, all primary keys may be enumerated for the DB 13a, and the number of samples may be used for the DB 13b [0083] The face registration and search unit 33 performs other operations such as reading and searching in addition to writing (registering) the feature calculated by the face detection and feature calculation unit 32 into the facial feature DB 34. The feature is registered as a record containing attribute information such as capturing time, camera ID, facial image ID, facial orientation and magnification. At the time of registration, the face registration and search unit 33 classifies the feature into any of the categories, and registers the feature in a cluster (leaf cluster) corresponding to the category. The cluster has a hierarchical structure such as a multibranched decision tree); 
an input module for receiving person specific data of a target person ([0024] a retrieval is performed on the DB 13, in which numerous feature vectors are registered, by using as a key image a facial image of a person detected immediately by the monitoring camera 12. An image shown on the upper side of each of FIGS. 2A and 2B is the key image); and 
a similarity search module for searching the database for data similar to the person specific data of the target person (0025] The retrieval to be performed on the DB 13 is a process of taking out, preferably all of, feature vectors similar to those of the key image, from the feature vectors registered therein. In each of FIGS. 2A and 2B, ten most similar cases are displayed as search results [0034] A suspicious person appearance list 15 is a set of records using a suspicious person ID as the primary key).  

In claim 2, ITO teaches
The system in accordance with Claim 1, wherein searching comprises fathoming the hierarchical structure ([0083] The face registration and search unit 33 performs other operations such as reading and searching in addition to writing (registering) the feature calculated by the face detection and feature calculation unit 32 into the facial feature DB 34. The feature is registered as a record containing attribute information such as capturing time, camera ID, facial image ID, facial orientation and magnification. At the time of registration, the face registration and search unit 33 classifies the feature into any of the categories, and registers the feature in a cluster (leaf cluster) corresponding to the category. The cluster has a hierarchical structure such as a multibranched decision tree).  

In claim 3, ITO teaches
The system in accordance with Claim 2, wherein the hierarchical structure comprises a plurality of nodes, each node comprising a plurality of entries, each entry of the plurality of entries being related to one node of the plurality of nodes ([0083] the face registration and search unit 33 classifies the feature into any of the categories, and registers the feature in a cluster (leaf cluster) corresponding to the category. The cluster has a hierarchical structure such as a multibranched decision tree).  

In claim 4, ITO teaches
The system in accordance with Claim 3, wherein fathoming comprises determining a subsequent node with a similarity to the present node higher than a pre-determined threshold ([0088] The feature search method is similar to the registration. The face registration and search unit 33 performs Nearest Neighbor Search (NNS) sequentially from the uppermost cluster using a given feature as a key, and performs linear (round robin) search for calculating the Manhattan distance between the key feature and the feature of each record in the leaf cluster to obtain desired similarity or a desired number of records).  

In claim 5, ITO teaches
The system in accordance with Claim 4, wherein fathoming comprises determining the present node as the best node if no subsequent node with a similarity higher than the pre-determined threshold exists ([0084] In the dictionary, a plurality of sets, each set including a representative vector (also referred to as a weight vector) and an address of a terminal cluster (leaf cluster) or the next dictionary to be referred to, are recorded. The feature to be registered is finally registered in the leaf cluster by repeatedly performing a process of full-searching the dictionaries from the uppermost one to find the closest representative vector. The dictionary indicating the address of the leaf cluster retains, in addition to the address, a person ID of the person registered in the leaf cluster. The leaf cluster stores data of records of very similar features).  

In claim 6, ITO teaches
The system in accordance with Claim 5, further comprising: 
an insertion module for updating the database based on the target person and based on the best node ([0084] The dictionary is updated by an algorithm, called LBG or LVQ, which slightly modifies the representative vectors of the cluster and the neighboring cluster whenever the closest representative vector is found).  

In claim 7, ITO teaches
The system in according with Claim 1, further comprising: 
a repository for storing data related to occurrences of the plurality of persons at least one location ([0028] A prowling person detection system is configured to determine a prowling person by using time information and location information indicated by appearance history after automatically creating the white list or a record of the appearance history (behavioral pattern)).  

In claim 8, ITO teaches
The system in accordance with Claim 7, further comprising: 
a suspicious person determination module for determining whether a person is suspicious based on the data stored in the repository ([0046] with respect to the multiple estimated person IDs (C), among the appearance histories retained in the records of the suspicious person appearance list 15, feature vectors of the appearance histories having the facial orientations close to the facial orientation of the newly added record are extracted from the DB 13b using the facial image ID as a key).  

In claim 9, ITO teaches
The system in accordance with Claim 7, further comprising: 
a repository update module for updating the data related to occurrences of the plurality of persons at least one location based on the received person specific data ([0045] whenever a new record is added to the DBs 13a and 13b, a suspicious person candidate search unit 18 searches for an estimated person with a similar feature vector from the white list 14 or the suspicious person appearance list 15, and registers or updates the estimated person that has been determined as a suspicious person candidate according to following Rules in the suspicious person appearance list 15).  

In claim 10, ITO teaches
The system in accordance with Claim 1, wherein person specific data comprises at least one of image data, information related to a feature of a face of the respective person, information related to a shape of head of the respective person, information related to a position of the eyes of the respective person, information related to a position of the nose of the respective person, information related to a position of the mouth of the respective person, audio data, voice data, information related to a body shape of the respective person, or information on cloths that the respective person is wearing ([0024] a retrieval is performed on the DB 13, in which numerous feature vectors are registered, by using as a key image a facial image of a person detected immediately by the monitoring camera 12. An image shown on the upper side of each of FIGS. 2A and 2B is the key image. FIG. 2A shows a case where a person of the key image frequently appears, and FIG. 2B shows a case where a person of the key image rarely appears).

In claim 11, ITO teaches
The system in accordance with Claim 1, further comprising: 
a person identifier determination module for traversing the hierarchical structure of the database based on the received person specific data ([0031] Since the facial image ID that is an identifier for accessing the facial images stored in a separate server is usually a unique value, it also serves as a primary key in the DB 13 [0033] all primary keys of the records of the DB 13 serving as samples may be enumerated [0034] A suspicious person appearance list 15 is a set of records using a suspicious person ID as the primary key [0083] the face registration and search unit 33 classifies the feature into any of the categories, and registers the feature in a cluster (leaf cluster) corresponding to the category. The cluster has a hierarchical structure such as a multibranched decision tree).

Claims 12-19 are essentially same as claims 1-8 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.


Claims 20-22 (Canceled)



Claim 23 is essentially same as claim 1 except that it recites claimed invention as a non-transitory computer readable medium and is rejected for the same reasons as applied hereinabove.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157